CLD-103                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 10-4003
                                      ___________

                           OTIS MICHAEL BRIDGEFORTH,
                                             Appellant

                                            v.

                                TD BANK;
                  KEN WILSON, District Supervisor, TD BANK;
             CHRISTIANA SCHIAPPA, Teller Service Manager, TD Bank
                   ____________________________________

                      Appeal from the United States District Court
                               for the District of Delaware
                              (D.C. Civil No. 10-cv-00499)
                      District Judge: Honorable Gregory M. Sleet
                      ____________________________________

         Submitted for Possible Dismissal Pursuant to 28 U.S.C. ' 1915(e)(2)(B)
         or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                   January 28, 2011

               Before: RENDELL, FUENTES and SMITH, Circuit Judges

                           (Opinion filed: February 15, 2011)
                                       _________

                               OPINION OF THE COURT
                                     _________

PER CURIAM

       Otis Michael Bridgeforth filed a complaint pro se and in forma pauperis under 42

U.S.C. § 1983, listing “race/color/sex” discrimination as his cause of action. In the body
of his complaint, he alleged that on June 8, 2010, bank employees closed his recently

opened student checking account. Attached to the complaint is a June 2, 2010 letter from

the bank informing Bridgeforth that his account would be closed if the bank did not

receive a signed signature form and opening deposit by June 14, 2010. Bridgeforth stated

that, on June 4, 2010, he submitted a deposit (reflected on an attached bank statement)

and the “important information documented on the new account form” (apparently

including his signature, which appears on the attached document). For the “breached

agreement” and “intentional infliction of emotional distress” that Bridgeforth purported to

have suffered, he requested thirty million dollars in damages.

       The District Court dismissed Bridgeforth’s complaint as frivolous pursuant to 28

U.S.C. § 1915(e)(2)(B), and held that amendment would be futile. Bridgeforth appeals.

       We have jurisdiction over Bridgeforth’s appeal pursuant to 28 U.S.C. § 1291. We

exercise plenary review over the dismissal of his claims. See Allah v. Seiverling, 229

F.3d 220, 223 (3d Cir. 2000). We review the denial of leave to amend for abuse of

discretion. See Lum v. Bank of Am., 361 F.3d 217, 223 (3d Cir. 2004).

       On review, we will dismiss Bridgeforth’s appeal pursuant to 28 U.S.C. §

1915(e)(2)(B)(i) because it does not have an arguable basis in fact or law. See Neitzke v.

Williams, 490 U.S. 319, 325 (1989). As the District Court concluded, Bridgeforth could

not sue the defendants under § 1983 because they are not state actors. See West v.

Atkins, 487 U.S. 42, 48 (1988). Furthermore, Bridgeforth stated no plausible federal

                                             2
claim for relief. See Ashcroft v. Iqbal, 129 S. Ct. 1937, 1950 (2009). Because

Bridgeforth presented no actionable federal claim, the District Court did not err in

declining to consider any state law claims. See 28 U.S.C. § 1367(c); De Asencio v.

Tyson Foods, Inc., 342 F.3d 301, 311 (3d Cir. 2003).

       In short, the District Court did not err in dismissing Bridgeforth’s complaint as

frivolous. The District Court also did not abuse its discretion in denying Bridgeforth

leave to amend on the basis of futility. See Grayson v. Mayview State Hosp., 293 F.3d

103, 112-13 (3d Cir. 2002). We will dismiss this appeal.




                                             3